DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2016/0262629 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 

Response to Amendment
The amendment filed on 07/18/2022 has been entered:
Claim 3 – 38 remain pending in the application;
Claim 3 – 27 are withdrawn from consideration;
Claim 28 – 30 and 35 are amended;
Claim 39 – 43 are cancelled.

Applicant’s remarks to claims overcome the 112 claim rejections with respect to claim 28 and 29 as set forth in the Final Office Action mailed on 04/25/2022. The corresponding 112 claim rejections are withdrawn.
However, applicant’s remarks do not overcome the 112 claim rejections with respect to claim 35 and respective dependent claims as set forth in the Final Office Action mailed on 04/25/2022.  The corresponding 112 claim rejections are maintained.


Response to Arguments
Applicant’s arguments with respect to the rejection of claim 35 under 35 U.S.C. 112 have been fully considered but they are not persuasive.

Regarding the 112 (a) claim rejections to claim 35, applicant’s arguments submitted on p.8 – 9 rely on the disclosure in the specification recited as: “System 430 is configured to measure thermal signals from ABTT terminus 10 while an image 436, such as an advertisement, is being shown on screen 434, and the subject must look at screen 434 to be measured” in [0162]. Applicant’s further submitted that “identifying when a subject looks at a display is known, referencing Hodge on pages 16 and 17. MPEP § 2163(II)(A)(2) states that "Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986)."” Applicant’s arguments have been fully considered but they are not persuasive for the following reasons.
The limitation in claim 35 recites functions “only when a subject is determined to be looking at the display”. The above limitation requires a determination step to be carried out. However, the disclosure “the subject must look at screen 434 to be measured” in [0162] does not necessarily means a determination step. The term “must” only describe a status, and there is no meaning of judgement. Even though identifying user gazing at screen is a known art, such known art status can only be used to avoid disclosing detail algorithm in the specification. At least, the determination step or some logic process must be disclosed in the specification to comply with the written description requirement. However, there is no such determination step mentioned throughout the whole specification.
Thus, applicant’s arguments regarding the 112 (a) rejection to claim 35 have been fully considered but they are not persuasive. The correspond 112 (a) claim rejections are maintained.


Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection.

Regarding the rejection of independent claim 28, applicant amended the claim to include limitation “a display positioned directly in front of the sensor”, and submitted on p.10 – 11 that “the recited features of amended independent claim 28 are not disclosed, suggested, or otherwise rendered obvious the currently cited references, considered individually or in any combination”. Applicant’s arguments have been fully considered but they are moot for the following reasons.
Since applicant’s amendments change the scope of claim, new reference Kanade et al. (US 2007/0120879 A1; published on 05/31/2007) (hereinafter “Kanade”) is introduced in new grounds of rejection to teach the amended claim in combination with other cited references. See detail in later 103 rejection.
Thus, applicant’s arguments regarding the rejection of independent claim 28 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 30, applicant amended the claim to include limitation “wherein data acquired during the length of data acquisition is presented on the display at random times during the advertisement”, and submitted on p.11 that “the "title key" in Saar is never presented to a subject, via display or by any other means.” Applicant’s arguments have been fully considered but they are moot for the following reasons.
Since applicant’s amendments change the scope of the claim, new reference Kordis et al. (US 2011/0282735 A1; published on 11/17/2011) (hereinafter “Kordis”) is introduced in new grounds of rejection to teach the amended claim in combination with other cited references. See detail in later 103 rejection.
Thus, applicant’s arguments regarding the rejection of independent claim 30 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 35, applicant amended the claim to include limitation “the receiving of the emissions, the transmitting of the signals, and the analyzing of the signals being measurement of the at least one Abreu brain thermal tunnel terminus, and measurement occurs only when a subject is determined to be looking at the display”, and submitted on p.12 – 13 that “Hodge appears to describe dimming or turning off a display screen when a user looks away from the display screen, or restoring the display screen when the user looks at the display screen”; “Independent claim 35 does not associate powering or not power any component when a subject is looking at the display. Indeed, in contrast to Hodge, the function associated whether a subject is looking at the display is measurement of signals from the Abreu brain thermal tunnel terminus.” Applicant’s arguments have been fully considered but they are not persuasive for the following reasons.
Hodge, in [0069] teaches turning the device in standby mode when user has looked away. And in [0070], Hodge further teaches the standby mode includes “turn off sensors … and may suspend or power down any other suitable components.” The above teaching only allows sensors and any other suitable components to be operated when user is looking at the display. This describes the same situation that the above functions recited in the amended limitation will not occur when there is no power, and only occurs when there is power.
Thus, applicant’s arguments regarding the rejection of independent claim 35 have been fully considered but they are not persuasive.

Regarding the rejection of all corresponding dependent claims, applicant’s arguments submitted on p.13 exclusively rely on the supposed deficiency with respect to the rejection to parent claims. Applicant’s arguments are not persuasive or are moot in view of new grounds of rejection for the same reasons stated above.

Overall, applicant’s remarks on p.8 – 13 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection. The amendment results in new ground of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 – 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding limitation “the receiving of the emissions, the transmitting of the signals, and the analyzing of the signals being measurement of the at least one Abreu brain thermal tunnel terminus, and measurement occurs only when a subject is determined to be looking at the display” in claim 35, the corresponding disclosure in the specification of present application is recited as: “System 430 is configured to measure thermal signals from ABTT terminus 10 while an image 436, such as an advertisement, is being shown on screen 434, and the subject must look at screen 434 to be measured” in [0162]. The above limitation requires a determination step to be carried out. However, the disclosure “the subject must look at screen 434 to be measured” in [0162] does not necessarily means a determination step. The term “must” only describe a status, and there is no meaning of judgement. Even though identifying user gazing at screen is a known art, such known art status can only be used to avoid disclosing detail algorithm in the specification. At least, the determination step or some logic process must be disclosed in the specification to comply with the written description requirement. However, there is no such determination step mentioned throughout the whole specification.
Thus, claim 35 and all corresponding dependent claim 36 – 38 are rejected  under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 28, 29 and 31 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu (US 2004/0242976 A1; published on 12/02/2004), in view of Kanade et al. (US 2007/0120879 A1; published on 05/31/2007) (hereinafter “Kanade”) and Abreu (US 2003/0179094 A1; published on 09/25/2003) (hereinafter "Abreu094"). 

Regarding claim 28, Abreu, in the embodiment of Fig.12 – 13, teaches a system for measuring emissions of at least one Abreu brain thermal tunnel terminus ("In accordance with this exemplary embodiment for temperature measurement, the thermal energy emitted by the BTT is sensed …" [0316]), the system comprising:
a sensor configured to receive the emissions ("… the thermal energy emitted by the BTT is sensed by the temperature sensor 102 …" [0316]) and to transmit signals representative of the emissions ("… which produces a signal representing the thermal energy sensed. The signal is then converted to digital information and processed by processor 106 using standard processing for determining the temperature." [0316]) during a length of data acquisition (“… by continuous monitoring brain temperature as provided by the present invention.” [0114]; “On a continuous basis temperature levels can be obtained …” [0325]; here the data acquisition is in continuous mode);
a display ("... a visual LED display, or other possible display embodiment, an Output Coupling Circuit is utilized to match the signal from the Signal Processor Circuit to the Output Display Circuit." [0318]; "Receiver 130 preferably includes … display 138 …" [0328]); and
a processor ("… and processed by processor 106 …" [0316]) configured to receive the signal ("The signal is then converted to digital information and processed by processor 106 …" [0316]), to analyze the signal ("… using standard processing for determining the temperature." [0316]; "The thermistor voltage is input to a microcontroller unit, i.e., a single chip microprocessor, which is pre-programmed to process the thermistor voltage into a digital signal which corresponds to the patient's measured temperature in degrees C {or degrees F} at the BTT site." [0319]), and to provide a first output representative of at least one of the signal and the analysis of the signal to the display ("The microcontroller output … wirelessly sends digital pulses that can be recognized by software in a clock radio sized receiver module consisting of … local temperature display and pre-selected temperature level alert mechanism." [0320]; "The microcontroller unit drives a temperature display for each patient being monitored." [0320]).
Abreu fails to explicitly teach the display is positioned directly in front of the sensor; and the processor further configured to provide a second output that includes an advertisement during at least part of the length of data acquisition and during a time to receive the signal and to analyze the signal.
However, in the same field of endeavor (the area of integrated display and sensors), Kanade teaches the display is positioned directly in front of the sensor (“… to conceal a camera behind a display …” [0031]; “… an exemplary combined camera and display system 299 … Flat panel screen 204 displays the picture … Camera 210 captures an image of the user 200 and his/her surroundings through screen 204 …” [0033]; see Fig.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sensor as taught by Abreu with the positioning the sensor behind the screen as taught by Kanade. By using combined camera and display system, “the system may be used for reading text while appearing to look straight at the camera” (see Kanade; [0030]).
Abreu in view Kanade fails to explicitly teach the processor further configured to provide a second output that includes an advertisement during at least part of the length of data acquisition and during a time to receive the signal and to analyze the signal.
However, in the same field of endeavor, Abreu094 teaches the processor ("At least one output from the sensor 20 is supplied to microprocessor 10 which in turn is supplied to the display 70 ..." [0072]) further configured to provide an output that includes an advertisement ("… then this user can receive information in the reporting device on fever medications and/or antibiotics, such as TYLENOL and aspirin for fever and BIAXIN as the antibiotic." [0033]; Fig.4A) during at least part of the length of data acquisition and during a time to receive the signal and to analyze the signal ("In the event that a user is identified as having a fever …" [0033]; this is equivalent to the time duration when analyzing the signal; in addition, during the event of fever including the temperature data acquisition).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the microcontroller and display as taught by Abreu with the processor and associated display as taught by Abreu094. By displaying product information together with sensed vital information, it is possible "to encourage a patient to seek medical help and get medications in accordance with the severity of the abnormal biological data" (see Abreu094; [0049]).

Regarding claim 29, Abreu in view of Kanade and Abreu094 teaches all claim limitations, as applied in claim 28, and Abreu094 further teaches wherein the display simultaneously presents data acquired during the data acquisition during the advertisement ("… an alert message in a home use thermometer with alert message; 'TYLENOL alerts: Your body temperature is 99.3° F' … when the name of the medication appears associated with the numerical value …" [0078]; Fig.4A, 4B). 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the microcontroller and display as taught by Abreu with the processor and associated display as taught by Abreu094. By displaying product information together with sensed vital information, it is possible "to encourage a patient to seek medical help and get medications in accordance with the severity of the abnormal biological data" (see Abreu094; [0049]).

Regarding claim 31, Abreu (in the embodiment of Fig.12 – 13) in view of Kanade and Abreu094 teaches all claim limitations, as applied in claim 28, and Abreu in another embodiment of Fig.57 further teaches wherein the sensor is a sensor array ("FIG. 57 shows a 4 by 4 sensor array 760 placed at the BTT. The sensor array 760 contains 16 temperature sensors, which measure the temperature at the BTT site." [0441]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the temperature sensor as taught in the embodiment of Fig.12 - 13 with the sensor array as taught in the embodiment of Fig.57. Doing so would make it possible to provide temperature spatial information and therefore to identify "the highest temperature output, which corresponds to the main entry point of the tunnel" (see Abreu; [0441]).

Regarding claim 32, Abreu (in the embodiment of Fig.12 – 13) in view of Kanade and Abreu094 teaches all claim limitations, as applied in claim 28, and Abreu in another embodiment of Fig.52 further teaches wherein the sensor is a thermal imaging sensor ("… the BTT ThermoScan of this embodiment preferably includes a micro solid state infrared detector 650 …" [0434]; Fig.52A; "FIG. 52B is a representation of an image generated by the detector 650 showing the BTT area 660 on a display 662." [0435]; Fig.52B).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the temperature sensor as taught in the embodiment of Fig.12 - 13 with the solid state IR detector as taught in the embodiment of Fig.52. Doing so would make it possible "to determine whether the driver 656 is at risk of temperature disturbance (hyperthermia or hypothermia) which hampers mental and physical function and can lead to accidents" (see Abreu; [0434]).

Regarding claim 33, Abreu (in the embodiment of Fig.12 – 13) in view of Kanade and Abreu094 teaches all claim limitations, as applied in claim 28, and Abreu further teaches wherein the sensor is a contact sensor ("… which contain a sensor 102 positioned on the skin at the BTT site." [0324]; Fig.12A).

Regarding claim 34, Abreu (in the embodiment of Fig.12 – 13) in view of Kanade and Abreu094 teaches all claim limitations, as applied in claim 28, and Abreu in another embodiment of Fig.52 further teaches wherein the sensor is a non-contact sensor ("… the BTT ThermoScan of this embodiment preferably includes a micro solid state infrared detector 650 …" [0434]; Fig.52A, sensor 650 is IR imager which is a non-contact sensor).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the temperature sensor as taught in the embodiment of Fig.12 - 13 with the solid state IR detector as taught int he embodiment of Fig.52. Doing so would make it possible "to determine whether the driver 656 is at risk of temperature disturbance (hyperthermia or hypothermia) which hampers mental and physical function and can lead to accidents" (see Abreu; [0434]).


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Abreu in view of Abreu094, as applied in claim 29 and 35 respectively, and further in view of Kordis et al. (US 2011/0282735 A1; published on 11/17/2011) (hereinafter “Kordis”).

Regarding claim 30, Abreu, in the embodiment of Fig.12 – 13, teaches a system for measuring emissions of at least one Abreu brain thermal tunnel terminus ("In accordance with this exemplary embodiment for temperature measurement, the thermal energy emitted by the BTT is sensed …" [0316]), the system comprising:
a sensor configured to receive the emissions ("… the thermal energy emitted by the BTT is sensed by the temperature sensor 102 …" [0316]) and to transmit signals representative of the emissions ("… which produces a signal representing the thermal energy sensed. The signal is then converted to digital information and processed by processor 106 using standard processing for determining the temperature." [0316]) during a length of data acquisition (“… by continuous monitoring brain temperature as provided by the present invention.” [0114]; “On a continuous basis temperature levels can be obtained …” [0325]; here the data acquisition is in continuous mode);
a display ("... a visual LED display, or other possible display embodiment, an Output Coupling Circuit is utilized to match the signal from the Signal Processor Circuit to the Output Display Circuit." [0318]; "Receiver 130 preferably includes … display 138 …" [0328]); and
a processor ("… and processed by processor 106 …" [0316]) configured to receive the signal ("The signal is then converted to digital information and processed by processor 106 …" [0316]), to analyze the signal ("… using standard processing for determining the temperature." [0316]; "The thermistor voltage is input to a microcontroller unit, i.e., a single chip microprocessor, which is pre-programmed to process the thermistor voltage into a digital signal which corresponds to the patient's measured temperature in degrees C {or degrees F} at the BTT site." [0319]), and to provide a first output representative of at least one of the signal and the analysis of the signal to the display ("The microcontroller output … wirelessly sends digital pulses that can be recognized by software in a clock radio sized receiver module consisting of … local temperature display and pre-selected temperature level alert mechanism." [0320]; "The microcontroller unit drives a temperature display for each patient being monitored." [0320]).
Abreu fails to explicitly teach the processor further configured to provide a second output that includes an advertisement during at least part of the length of data acquisition and during a time to receive the signal and to analyze the signal; wherein data acquired during the length of data acquisition is presented on the display at random times during the advertisement.
However, in the same field of endeavor, Abreu094 teaches the processor ("At least one output from the sensor 20 is supplied to microprocessor 10 which in turn is supplied to the display 70 ..." [0072]) further configured to provide an output that includes an advertisement ("… then this user can receive information in the reporting device on fever medications and/or antibiotics, such as TYLENOL and aspirin for fever and BIAXIN as the antibiotic." [0033]; Fig.4A) during at least part of the length of data acquisition and during a time to receive the signal and to analyze the signal ("In the event that a user is identified as having a fever …" [0033]; this is equivalent to the time duration when analyzing the signal; in addition, during the event of fever including the temperature data acquisition).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the microcontroller and display as taught by Abreu with the processor and associated display as taught by Abreu094. By displaying product information together with sensed vital information, it is possible "to encourage a patient to seek medical help and get medications in accordance with the severity of the abnormal biological data" (see Abreu094; [0049]).
Abreu in view of Abreu094 fails to explicitly teach wherein data acquired during the length of data acquisition is presented on the display at random times during the advertisement.
However, in the same field of endeavor (the area of advertisement displaying), Kordis teaches wherein data acquired during the length of data acquisition is presented on the display at random times during the advertisement (“Each content display area can be of permanent or temporary nature … while temporary means that they only appear on certain occasions, such as … fixed or random time intervals” [0028]; “… embodiments may also implement support for other kinds of content, such as notifications, advice, news, polls, jokes, games, feedback requests, etc.” [0046]; here the notifications or news are equivalent to the acquired data; those data types are substitution to each other since all data or contents are display is certain areas as shown in Fig.4).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the displaying of data as taught by Abreu with the contents displaying as taught by Kordis. By providing multiple display units on the screen, it is possible to provide “a ready-made advertising solution that software developers could easily integrate into their products” (see Kordis; [0003]).


Claim 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu, in view of Hodge et al. (US 2013/0135198 A1; published on 05/30/2013) (hereinafter “Hodge”) and Abreu094.

Regarding claim 35, Abreu (in the embodiment of Fig.12 – 13) teaches a method of acquiring, analyzing, and displaying data acquired from at least one Abreu brain thermal tunnel terminus ("In accordance with this exemplary embodiment for temperature measurement, the thermal energy emitted by the BTT is sensed …" [0316]), the method comprising:
receiving emissions from the at least one Abreu brain thermal tunnel terminus ("… the thermal energy emitted by the BTT is sensed by the temperature sensor 102 …" [0316]) during a length of data acquisition (“… by continuous monitoring brain temperature as provided by the present invention.” [0114]; “On a continuous basis temperature levels can be obtained …” [0325]; here the data acquisition is in continuous mode);
transmitting signals representative of the emissions to a processor ("… which produces a signal representing the thermal energy sensed. The signal is then converted to digital information and processed by processor 106 using standard processing for determining the temperature." [0316]);
analyzing the transmitted signals ("… using standard processing for determining the temperature." [0316]; "The thermistor voltage is input to a microcontroller unit, i.e., a single chip microprocessor, which is pre-programmed to process the thermistor voltage into a digital signal which corresponds to the patient's measured temperature in degrees C {or degrees F} at the BTT site." [0319]) and presenting the results on a display ("The microcontroller output … wirelessly sends digital pulses that can be recognized by software in a clock radio sized receiver module consisting of … local temperature display and pre-selected temperature level alert mechanism." [0320]; "The microcontroller unit drives a temperature display for each patient being monitored." [0320]).
Abreu fails to explicitly teach the receiving of the emissions, the transmitting of the signals, and the analyzing of the signals being measurement of the at least one Abreu brain thermal tunnel terminus, and measurement occurs only when a subject is determined to be looking at the display; and the step of displaying an advertisement during at least part of the length of data acquisition.
However, in the same field of endeavor (the area of display and processor operation), Hodge teaches the receiving of the emissions, the transmitting of the signals, and the analyzing of the signals being measurement of the at least one Abreu brain thermal tunnel terminus, and measurement occurs only when a subject is determined to be looking at the display (“… when the electronic device is in the active mode and detects that the user has looked away from the device, the electronic device may … or turn off a display screen … When the electronic device detects that the user's gaze is directed towards the electronic device, the electronic device may enter the active mode …” [0011]; “Device 10 may enter standby mode 76, as illustrated by line 79, after device 10 detects that the user has looked away …” [0069]; “In standby mode 76 … turn off sensors … and may suspend or power down any other suitable components.” [0070]; The above teaching only allows sensors and any other suitable components to be operated when user is looking at the display. This describes the same situation that the above functions recited in the amended limitation will not occur when there is no power, and only occurs when there is power).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the operation of processor as taught by Abreu with the switching between operation modes as taught by Hodge. By using gaze detection to determine whether a user is look at the device or not and thereby controlling the operation mode of device, it “may help prevent unauthorized users from viewing information on the display, thereby enhancing device security” (see Hodge; [0029]).
Abreu in view of Hodge fails to explicitly teach the step of displaying an advertisement during at least part of the length of data acquisition.
However, in the same field of endeavor, Abreu094 teaches the step of displaying an advertisement ("… then this user can receive information in the reporting device on fever medications and/or antibiotics, such as TYLENOL and aspirin for fever and BIAXIN as the antibiotic." [0033]; Fig.4A) during at least part of the length of data acquisition ("In the event that a user is identified as having a fever …" [0033]; during the event of fever including the temperature data acquisition).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the microcontroller and display as taught by Abreu with the processor and associated display as taught by Abreu094. By displaying product information together with sensed vital information, it is possible "to encourage a patient to seek medical help and get medications in accordance with the severity of the abnormal biological data" (see Abreu094; [0049]).

Regarding claim 37, Abreu in view of Hodge and Abreu094 teaches all claim limitations, as applied in claim 35, and Abreu094 further teaches wherein the data acquired during the data acquisition is displayed while the advertisement is displayed ("… an alert message in a home use thermometer with alert message; 'TYLENOL alerts: Your body temperature is 99.3° F' … when the name of the medication appears associated with the numerical value …" [0078]; Fig.4A, 4B).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the microcontroller and display as taught by Abreu with the processor and associated display as taught by Abreu094. By displaying product information together with sensed vital information, it is possible "to encourage a patient to seek medical help and get medications in accordance with the severity of the abnormal biological data" (see Abreu094; [0049]).


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Abreu in view of Hodge and Abreu094, as applied in claim 35, and further in view of Adappa et al. (US 2009/0309711 A1; published on 12/17/2009) (hereinafter "Adappa").

Regarding claim 36, Abreu in view of Hodge and Abreu094 teaches all claim limitations, as applied in claim 35, except wherein the advertisement is displayed during a time required to analyze the transmitted signals.
However, in the same field of endeavor, Adappa teaches wherein the advertisement is displayed during a time required to analyze the transmitted signals ("... if the mobile device reports to the advertisement server 601 that the measured temperature is below 70 F.°, the advertisement server 601, optionally working in conjunction with a local merchant server 603, may send an advertisement concerning hot steaming coffee to entice the user to purchase a coffee drink, such as from a local coffee house. Similarly, if the mobile device reports to the advertisement server 601 that the measured temperature is above 71 F.°, the advertisement server 601 may send an advertisement about cold beer, such as a location of a nearby pub or bar using information provided by a local merchant server 603." [0057]; the advertising is performing when the temperature is changing; see also Fig.3, the temperature sensing is performed continuously).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the display and temperature sensing as taught by Abreu with the temperature associated advertising as taught by Adappa. Doing so would make it possible "for presenting advertisements on a computing device based on data collected by sensors" (see Adappa; [0004]).


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Abreu in view of Hodge and Abreu094, as applied in claim 35, and further in view of Kordis.

Regarding claim 38, Abreu in view of Hodge and Abreu094 teaches all claim limitations, as applied in claim 35, except wherein the data acquired during the data acquisition is displayed at random times during the advertisement.
However, in the same field of endeavor (the area of advertisement displaying), Kordis teaches wherein the data acquired during the data acquisition is displayed at random times during the advertisement (“Each content display area can be of permanent or temporary nature … while temporary means that they only appear on certain occasions, such as … fixed or random time intervals” [0028]; “… embodiments may also implement support for other kinds of content, such as notifications, advice, news, polls, jokes, games, feedback requests, etc.” [0046]; here the notifications or news are equivalent to the acquired data; those data types are substitution to each other since all data or contents are display is certain areas as shown in Fig.4).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the displaying of data as taught by Abreu with the contents displaying as taught by Kordis. By providing multiple display units on the screen, it is possible to provide “a ready-made advertising solution that software developers could easily integrate into their products” (see Kordis; [0003]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793